Citation Nr: 0906574	
Decision Date: 02/23/09    Archive Date: 03/03/09

DOCKET NO.  07-08 549	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to a rating in excess of 30 percent for post 
operative meniscectomy, left knee.

2.  Entitlement to a rating in excess of 10 percent for 
degenerative joint disease of the left knee, with limitation 
of motion. 

3.  Entitlement to a rating in excess of 10 percent for 
limitation of flexion, left knee. 


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Tabitha G. Macko, Associate Counsel


INTRODUCTION

The Veteran had active service from June 1972 to June 1976. 

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a July 2006 rating decision of the Department 
of Veterans Affairs (VA), Regional Office (RO) in Oakland, 
California.

By history, in relevant part, the Veteran's left knee 
disability has been rated as 30 percent disabling under 
38 C.F.R. § 4.71a, Diagnostic Code (DC) 5257 and 10 percent 
disabling under DC 5010.  In 2005, the Veteran filed an 
informal claim seeking higher ratings based on increased 
impairment due to pain and limited motion.  As previously 
indicated, in a July 2006 rating decision, the RO confirmed 
and continued the assigned ratings and the Veteran appealed 
therefrom.  In a decision dated March 2007, however, the RO 
added a separate 10 percent rating for limitation in flexion, 
left knee.  Thereafter the issue on appeal was characterized 
as entitlement to a rating in excess of 40 percent for the 
left knee disability.  Given the Veteran's appellate 
assertions and in an attempt to address all potentially 
applicable rating criteria, the Board has rephrased the issue 
on appeal to those listed on the title page of this decision.


FINDINGS OF FACT

1.  Throughout the rating period on appeal, the Veteran's 
left knee disability has been productive of severe laxity. 

2.  Throughout the rating period on appeal, the Veteran's 
left knee has been manifested by degenerative changes with 
painful motion.  

3.  Throughout the rating period on appeal, the Veteran's 
left knee flexion has been limited to no more than 110 
degrees, reduced to 105 following repetitive motion.  


CONCLUSIONS OF LAW

1.  The criteria for the assignment of a rating in excess of 
30 percent for post operative meniscectomy left knee have not 
been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.159, 4.1-4.14, 4.20, 4.27, 4.40-4.46, 
4.71a, DC 5257 (2008).

2.  The criteria for a disability evaluation in excess of 10 
percent for left knee, degenerative joint disease with 
limitation of motion, have not been met.  38 U.S.C.A. §§ 
1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 4.1-
4.14, 4.40-4.46, 4.59, 4.71a, DC 5003, 5010 (2008).

3.  The criteria for a disability evaluation in excess of 10 
percent for limitation in flexion of the left knee have not 
been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 
4.40, 4.45, 4.59, 4.71a, DCs 5003, 5010, 5257, 5260, 5261 
(2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Legal Criteria

Disability evaluations are determined by the application of a 
schedule of ratings that is based on the average impairment 
of earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. § Part 4.  Separate diagnostic codes identify the 
various disabilities. 

In cases where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, as with the Veteran's left knee, it is the present 
level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  

When evaluating disabilities of the musculoskeletal system, 
38 C.F.R. § 4.40 allows for consideration of functional loss 
due to pain and weakness causing additional disability beyond 
that reflected on range of motion measurements.  DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  Further, 38 C.F.R. § 4.45 
provides that consideration also be given to weakened 
movement, excess fatigability and incoordination.

Under DC 5010, arthritis due to trauma is rated as 
degenerative arthritis, which is located under DC 5003.  
Under DC 5003, degenerative arthritis established by x-ray 
findings is rated on the basis of limitation of motion under 
the appropriate DC for the specific joint or joints involved.  
When, however, the limitation of motion of the specific joint 
or joints involved is noncompensable under the appropriate 
DCs, a rating of 10 percent is for application for each such 
major joint or group of minor joints affected by limitation 
of motion.  Limitation of motion must be objectively 
confirmed by findings such as swelling, muscle spasm, or 
satisfactory evidence of painful motion.  38 C.F.R. § 4.71a, 
DC 5003.

Under DC 5257 (other impairment of the knee), a 10 percent 
disability evaluation requires slight recurrent subluxation 
or lateral instability.  A 20 percent evaluation requires 
moderate recurrent subluxation or lateral instability.  A 30 
percent evaluation requires severe recurrent subluxation or 
lateral instability.  38 C.F.R. § 4.71a, DC 5257.

Under DC 5260, limitation of flexion of the knee to 60 
degrees warrants a noncompensable evaluation, limitation of 
flexion to 45 degrees warrants a 10 percent rating, 
limitation of flexion to 30 degrees warrants a 20 percent 
evaluation and limitation of flexion to 15 degrees warrants a 
30 percent evaluation, the highest schedular evaluation under 
this diagnostic code.  38 C.F.R. § 4.71a, DC 5260.

Under DC 5261, limitation of extension of the knee to 5 
degrees warrants a noncompensable evaluation, limitation of 
extension of the knee to 10 degrees warrants a 10 percent 
evaluation, limitation of extension to 15 degrees warrants a 
20 percent evaluation, and limitation of extension to 20 
degrees warrants a 30 percent evaluation.  Limitation of 
extension of the knee to 30 degrees warrants a 40 percent 
evaluation and limitation of extension of the knee to 45 
degrees warrants a 50 percent evaluation, the highest 
schedular evaluation under this diagnostic code.  38 C.F.R. § 
4.71a, DC 5261.

The Schedule provides that the normal range of motion of the 
knee is zero degrees on extension to 140 degrees on flexion.  
38 C.F.R. § 4.71, Plate II.

VA's General Counsel has held that a veteran who has 
arthritis and instability of the knee could receive separate 
ratings under DC 5003 and 5257. VAOPGCPREC 23-97 (1997); 62 
Fed. Reg. 63,604 (1997).  When a knee disorder is already 
rated under DC 5257, the veteran must also have limitation of 
motion under DC 5260 or DC 5261 in order to obtain a separate 
rating for arthritis.  If the veteran does not at least meet 
the criteria for a zero-percent rating under either of those 
codes, there is no additional disability for which a rating 
may be assigned.

In VAOPGCPREC 9-98 (1998); 64 Fed. Reg. 52,376 (1999), the VA 
General Counsel further explained that, when a veteran has a 
knee disability evaluated under DC 5257, to warrant a 
separate rating for arthritis based on X-ray findings, the 
limitation of motion need not be compensable under DC 5260 or 
DC 5261; rather, such limited motion must at least meet the 
criteria for a zero-percent rating.  In the alternative, even 
if the veteran has full range of motion in the knee, a 
compensable rating may be granted by virtue of 38 C.F.R. § 
4.59 and DC 5003.

In VAOPGCPREC 9-2004 (2004); 69 Fed. Reg. 59,990 (2004), the 
VA General Counsel held that when considering DC 5260 and 
5261 together with 38 C.F.R. § 4.71, a veteran may receive a 
rating for limitation in flexion only, limitation of 
extension only, or separate ratings for limitations in both 
flexion and extension under DC 5260 (leg, limitation of 
flexion), and DC 5261 (leg, limitation of extension).  Where 
a veteran has both a limitation of flexion and limitation of 
extension of the same leg, the limitations must be rated 
separately to adequately compensate for functional loss 
associated with injury to the leg.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  When after careful 
consideration of all procurable and assembled data, a 
reasonable doubt arises regarding the degree of disability 
such doubt will be resolved in favor of the claimant.  
38 C.F.R. § 4.3.

Analysis

In July 2005, the Veteran filed a claim for an increased 
rating for his left knee, stating that his condition has 
worsened.  As noted in the Introduction section, a 30 percent 
rating is already in effect for the Veteran's post operative 
meniscectomy of the left knee under the provisions of DC 
5257; a 10 percent rating for degenerative joint disease of 
the left knee with limitation of motion under the provisions 
of DC 5010; and a 10 percent rating is in effect for 
limitation of flexion of the left knee under the provisions 
of DC 5260.  

After a review of the evidence in conjunction with applicable 
rating criteria, the Board finds that the Veteran's left knee 
disabilities are appropriately rated, and the criteria for 
increased ratings are not met.

At the outset, the Board is aware of the veteran's complaints 
of pain, fatigue, affected endurance, catching and pseudo-
locking, instability, grinding, and the need for much more 
time to perform the activities of daily living.  See VA 
examinations in November 2005 and June 2008.  The Board notes 
that the highest evaluation possible for recurrent 
subluxation or lateral instability has already been assigned.  
The Veteran's left knee disability is rated as 30 percent 
disabling for "severe" lateral instability.  As such, the 
assignment of an increased rating in this regard is 
prohibited.

The Board has also considered the Veteran's complaints of 
increased pain with arthritis.  See September 2003, August 
2005, and October 2005 X-ray reports.  Nonetheless, a higher 
rating of 20 percent under DC 5003 is not warranted.  The 
evidence does not show that the Veteran has the involvement 
of 2 or more major joints or 2 or more minor joint groups, 
with occasional incapacitating exacerbations.

Additionally, an increased rating is not warranted under the 
provisions of Diagnostic Code 5260 or 5261.  On VA 
examination in November 2005, range of motion in the left 
knee was 5 degrees to 110 degrees and with repeated motion 
the range decreased by 5 degrees.  In June 2008 observed 
range of motion was minus 12 degrees and flexion to 110 
degrees, and again after repeated movement there was a 
decrease in 5 degrees in flexion.  The Veteran's limitation 
of motion does not meet the criteria for the assignment of a 
rating in excess of 10 percent.

The Board has also considered whether a higher rating may be 
assigned on the basis of functional loss due to pain under 38 
C.F.R. § 4.40 and functional loss due to weakness, 
fatigability, incoordination, lack of endurance or pain on 
movement of a joint under 38 C.F.R. § 4.45.  See DeLuca, 
supra.  In this regard, the Board finds that the ratings 
currently assigned to the service-connected left knee 
disabilities contemplate functional loss due to pain.  As 
discussed above, the Veteran has reported pain, fatigue, 
catching, and crepitation in his knees; however, the current 
evaluations adequately encompass this functional loss.  Thus, 
an increased rating is not warranted.

Finally, the Board notes that there is no evidence of 
dislocated semilunar cartilage with frequent episodes of 
locking or effusion; of semilunar cartilage removal with 
symptoms; of ankylosis; or of an impairment of the tibia and 
fibula, to include nonunion or malunion.  The provisions of 
38 C.F.R. § 4.71a, DC 5256, 5258, 5259, 5262, and 5263 are 
not for application.

In Hart v. Mansfield, 21 Vet. App. 505 (2007), the Court held 
that "staged ratings are appropriate for an increased-rating 
claim when the factual findings show distinct time periods 
where the service-connected disability exhibits symptoms that 
would warrant different ratings."  The Board finds that 
"staged ratings" are not appropriate in this case.  There is 
no evidence to show distinct time periods where the service-
connected disability exhibits symptoms that would warrant 
different ratings.

Based on a complete review of the record, the Board therefore 
finds that a preponderance of the evidence is against the 
assignment of a higher schedular evaluation for the Veteran's 
left knee disabilities.  The appeal is denied.

Extraschedular Consideration

The evidence does not suggest that extraschedular rating 
consideration is warranted.  The Board does not have the 
authority to assign, in the first instance, a higher rating 
on an extraschedular basis under 38 C.F.R. § 3.321(b)(1), and 
given the circumstances of this case, there is no basis to 
refer the matter to designated VA officials.  Bagwell v. 
Brown, 9 Vet. App. 377 (1996).  Extraschedular ratings under 
38 C.F.R. § 3.321(b)(1) are limited to cases in which there 
is an exceptional or unusual disability picture, with such 
related factors as marked interference with employment or 
frequent periods of hospitalization, as to render impractical 
the application of the regular schedular rating standards.  
There is no showing that the Veteran's left knee has required 
any hospitalization.  Although the Veteran has reported to 
the examiner that he has either left work early or has missed 
work on average 25 times during the 12 month period prior to 
his June 2008 VA examination, there is no objective evidence 
that this service-connected disability provides a marked 
interference with employment beyond what is already 
considered in the currently assigned ratings.  See generally, 
38 C.F.R. § 4.1 (disability ratings are determined by the 
application of a schedule of ratings, which is based on the 
average impairment of earning capacity).

Duty to Notify and Duty to Assist

Upon receipt of a complete or substantially complete 
application for benefits and prior to an initial unfavorable 
decision on a claim by an agency of original jurisdiction, VA 
is required to notify the appellant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  In the notice, VA will inform the claimant which 
information and evidence, if any, that the claimant is to 
provide to VA and which information and evidence, if any, 
that VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159 (2007); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).  The RO provided the appellant 
pre-adjudication notice by letters dated in October 2005 and 
May 2006.  

For an increased-rating claim, VA must, at a minimum, notify 
a claimant that, (1) to substantiate an increased-rating 
claim, the evidence must demonstrate "a worsening or 
increase in severity of the disability and the effect that 
worsening has on the claimant's employment and daily life" 
and (2) that if an increase in the disability is found, the 
rating will be assigned by applying the relevant Diagnostic 
Codes (DC) based on "the nature of the symptoms of the 
condition for which disability compensation is being sought, 
their severity and duration, and their impact upon employment 
and daily life."  The notice must also provide examples of 
the types of medical and lay evidence that may be obtained or 
submitted.  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  

Such notice was provided in this case by letters dated in 
October 2005 and September 2008.  The Veteran responded also 
in September 2008 that he had no further information or 
evidence to submit.  The Veteran's appeal was readjudicated 
in the November 2008 supplemental statement of the case.  
Further, the record shows that the appellant was represented 
by a Veteran's Service Organization and its counsel 
throughout the adjudication of the claims.  Overton v. 
Nicholson, 20 Vet. App. 427 (2006).  

VA has obtained service medical records, assisted the Veteran 
in obtaining evidence, afforded the Veteran physical 
examinations, obtained medical opinions as to the etiology 
and severity of disabilities, and afforded the Veteran the 
opportunity to give testimony before the Board.  The Veteran 
was afforded VA examinations in November 2005 and June 2008.  
All known and available records relevant to the issues on 
appeal have been obtained and associated with the Veteran's 
claims file; and the Veteran has not contended otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the Veteran is not prejudiced by a decision 
on the claim at this time.





ORDER

A rating in excess of 30 percent for post operative 
meniscectomy, left knee, is denied.

A rating in excess of 10 percent for degenerative joint 
disease of the left knee, with limitation of motion, is 
denied. 

A rating in excess of 10 percent for limitation of flexion, 
left knee, is denied. 



____________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


